Waite, C. J.
The decision of this case depends, mainly, upon the construction to be given to two statutes, relating to the subject of taxation ; one contained in the revision of 1849, and the other enacted in 1850, under which the list of the plaintiff was made, both of which, have been superseded or repealed, by the act of 1851.
By the former statute, it was made the duty of every person, liable to pay taxes, to present to the assessors, on or before the twentieth of October, a list of all his taxable property, specifying the different kinds, and the value thereof. Upon his failure to do so, they were authorized to fill out a list for him, at threefold the rate per cent, that his property would otherwise have been assessed. Upon receiving a list, the assessors were to obtain such information, by viewing the property or otherwise, as might be necessary to amend, add to, ox fill up, the list. And if any person omitted, in his list, any taxable property, or underrated the quantity or kind, with intent to avoid the payment of a due proportion of taxes, they were authorized to add such property to his list, at threéfold the amount that it would otherwise be rated. Statutes, Title Taxes, Sec. 3, 4, 35.
By the act of 1850, every person liable to pay taxes, before giving his list to the assessors, was required to make oath before a justice of the peace, or one of the assessors, that the same was a true and full disclosure of all his taxable property, and that he had not secreted, or temporarily dis*153posed of any of his property, for the purpose of evading the laws relating to taxation.
Two objections have been made to the list, which the plaintiff presented to the assessors. In the first place, it did not specify the different kinds of the plaintiff's personal property; and in the second place, it is said that the certificate of the magistrate did not sufficiently shew that the plaintiff had made oath to the list, in the manner required by the statute.
It is admitted by the- defendants, that the list contained a correct description and valuation of the plaintiff’s real estate, and, at the same time, it is equally clear, that it did not specify the different kinds of his personal property, in the manner the law required. Under these circumstances, were the assessors justified in treating the whole list as void, and assessing all his property at three times the amount, at which it would otherwise have been assessed; or ought they to have received it, as a valid list of his real estate, and defective only as it regarded the personalty 1
In our opinion, it was their duty to have taken the latter course. It would be a harsh construction of the statute to hold every list void, that did not contain a proper description of every item of property. To allow the assessors, in such a case, to impose the threefold penalty upon all the property of the person giving the list, would be conferring upon them power, beyond what we think the legislature ever intended.
In the present case, it is admitted that the list contained a correct description of more than two-thirds of the plaintiff’s taxable property, and so far, the list should have been treated as valid. And as to the residue of the property, the statute authorized and empowered them to amend, add to, and fill up the list, and if they found that a correct description of the property had been omitted with a fraudulent design, they might add the property so omitted, at threefold the value at which it would otherwise be assessed.
*154The statute evidently proceeds upon the ground, that there might be errors and incorrect statements, in a list, which the assessors might correct, and for which they might even punish the offender, if they' were made with a fraudulent intent. But the extent of the punishment is limited to threefold the value of the property omitted, and not, as in the present case, to threefold the value of all the offender’s property.
In the next place, it is claimed that the certificate of the magistrate, was insufficient. ‘ But the statute did not require that any such certificate should be-made; it required the oath to be taken, but did not prescribe the manner in which the fact should be proved to the assessors.
There is no doubt that they were entitled to reasonable evidence of that fact, before they were bound to receive the list. If the oath was administered by one of their number, or by a justice of the peace in their presence, they might receive the list without any formal certificate.
In the present case, we are inclined to think that the certificate of the magistrate was sufficient. He has certified on the list, that it was “ duly attested to, before him,” implying that the proper oath had been duly administered by him, which unquestionably was the intention of the magistrate, and was so understood by the assessors, when the list was handed to them.
But however this may be, we think this objection ought not to prevail for another reason. When the list was presented to the assessors, they made no objection to it, on the ground of any insufficiency in' the certificate. A very different reason was assigned for not receiving it. If they were dissatisfied with, the certificate, they should so have said to the plaintiff, that he might have produced to them one more satisfactory, which; it seems, he could have done, as he in fact had made oath to it, in due form. Hé had a right to infer from their silence that there was no objection to the certificate.
Tt is further said that the county court erred, in admitting *155evidence to shew that the omission of a specification of the personal property was not with any fraudulent design on the part of the plaintiff. But it must be borne in mind, that this evidence was offered in answer to the defendant’s claim, that it was done with such design.
Precisely in what manner that claim was made, does not distinctly appear. Had the defendants claimed that the intent of the plaintiff, in omitting the specification, was a matter within the jurisdiction of the assessors, and that their decision upon the subject was conclusive upon the plaintiff, in the same manner as their decision respecting the value of his property, we are not prepared to say that such claim would be well founded, and that all further enquiry would be irrelevant.
But, on the other hand, if the defendants presented the claim as one of fact for the jury to determine, we see not why it was not competent to the plaintiff to meet it, by shewing that there was no such design, as they claimed. And we think enough is not shewn in the bill of exceptions, to authorize us to say that such was not the case.
Finally, it is said, that the court erred in saying to the jury that the list was sufficiently particular, as to the plaintiff’s estate, under the act of 1850. This part of the case is not free from difficulty. If, by that instruction, we are to understand the court as saying, that the list was sufficiently particular as regards the personal property, as well as the real, it was clearly wrong, as we all agree that it was defective in that respect.
But if we are to consider the charge, as applicable only to the point of law made by the defendants, that the whole list was void, for the want of sufficient particularity, then there is no ground for a reversal of the judgment.
It is to be remembered that this case does not come before us, upon a motion for a new trial, where we may be at liberty to look at the whole case, and see whether justice has been done upon the trial, but it comes here upon a bill of *156exceptions, where we are confined strictly to legal questions. Now, we have repeatedly bolden, that it is not the office of a bill of exceptions, to bring up the whole case for examination, but some point of law, made and decided against the party complaining. Shelton v. Hoadly, 15 Conn. R., 537.
The question raised by the defendants in the county court, and the only one, relating to the validity of the list, was that it was wholly void, for want of sufficient particularity, and a proper certificate of the magistrate; and they asked the court so to instruct the jury, which the court refused to do, and so far we are all satisfied that the court did right.
But the record does not shew that the defendants ever claimed that the assessors were justified in assessing the personal property in the manner they did, if they erred as to the real estate, or that the plaintiff ever denied that they were so justified, or, in short, that any such question was raised in the county court. Consequently, there was no point of law raised, to which the charge of the court was strictly applicable.
A majority of the court are therefore of opinion, that the bill of exceptions does not shew enough, to authorize us to say that there is error in the proceedings of the county court, and we so advise the superior court.
In this opinion the other judges concurred, except Chukch, late C. J., whose death occurred before the cause was decided.
Judgment affirmed.